EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective April 1, 2006 (“Effective
Date”), is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”), and Susan Lanigan (“Employee”).

W I T N E S S E T H:

WHEREAS, Company desires to employ Employee upon the terms and subject to the
conditions hereinafter set forth, and Employee desires to accept such
employment;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

Employment Terms

1.

Employment.  Subject to the terms and conditions of this Agreement, the Company
agrees to employ Employee as EVP, General Counsel of Dollar General Corporation.

2.

Term.  The term of this Agreement shall be until the third annual anniversary of
the Effective Date (“Term”), unless otherwise terminated pursuant to Sections 7,
8, 9, 10, 11 or 12 hereof.

3.

Position, Duties and Administrative Support.

a.

Position.  Employee shall serve as EVP, General Counsel and shall perform such
duties and responsibilities as Employee’s supervisor or the Company’s CEO may
direct.

b.

Full-Time Efforts.  Employee shall perform and discharge faithfully and
diligently such duties and responsibilities and shall devote Employee’s
full-time efforts to the business and affairs of Company.  Employee agrees to
promote the best interests of the Company and to take no action that is likely
to damage the public image or reputation of the Company, its subsidiaries or its
affiliates.

c.

Administrative Support.  Employee shall be provided with office space and
administrative support.

d.

No Interference With Duties.  Employee shall not devote time to other activities
which would inhibit or otherwise interfere with the proper performance of
Employee’s duties and shall not be directly or indirectly concerned or
interested in any other





1




--------------------------------------------------------------------------------

business occupation, activity or interest other than by reason of holding a
non-controlling interest as a shareholder, securities holder or debenture holder
in a corporation quoted on a nationally recognized exchange (subject to any
limitations in the Company’s Code of Business Conduct and Ethics).  Employee may
not serve as a member of a board of directors of a for-profit company, other
than the Company or any of its subsidiaries or affiliates, without the express
approval of the CEO and the Nominating and Corporate Governance Committee of the
Board. Under no circumstances may Employee serve on more than one other board of
a for-profit company.

4.

Work Standard.  Employee agrees to comply with all terms and conditions set
forth in this Agreement, as well as all applicable Company work policies,
procedures and rules.  Employee also agrees to comply with all federal, state
and local statutes, regulations and public ordinances governing Employee’s
performance hereunder.

5.

Compensation.

a.

Base Salary.  Subject to the terms and conditions set forth in this Agreement,
the Company shall pay Employee, and Employee shall accept an annual base salary
(“Base Salary”) of no less than Four Hundred and Ten Thousand Dollars
($410,000).  The Base Salary shall be paid in accordance with Company’s normal
payroll practices and may be increased from time to time at the sole discretion
of the Company.

b.

Incentive Bonus.  Employee’s incentive compensation for the Term of this
Agreement shall be determined under the Company’s bonus program for officers, as
it may be amended from time to time.  The actual bonus paid pursuant to this
Section 5(b), if any, shall be based on criteria established by the Compensation
Committee and/or the CEO, as applicable, in accordance with the terms and
conditions of the bonus program for officers.

c.

Stock Based Compensation.  Employee shall be eligible for award grants from time
to time consistent with the award grants made to similarly-situated officers of
the Company as governed by the terms of the 1998 Employee Stock Incentive Plan,
as may be amended, or any successor plan thereof (the “Stock Plan”), as
determined in the sole discretion of  the Compensation Committee.

d.

Vacation.  Employee shall be entitled to three weeks paid vacation time within
the first year of employment. After five years of employment, Employee shall be
entitled to four weeks paid vacation. Vacation time is granted on the
anniversary of





2




--------------------------------------------------------------------------------

Employee’s hire date each year. Any available but unused vacation as of the
annual anniversary of employment date or at Employee’s termination date shall be
forfeited.

e.

Business Expenses.  Employee shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder.  Employee shall adhere to
the Company’s expense reimbursement policies and procedures.

f.

Perquisites.  Employee shall be entitled to receive such other executive
perquisites, fringe and other benefits as are provided to similarly-situated
officers and their families under any of the Company’s plans and/or programs in
effect from time to time.

6.

Benefits.  During the Term, Employee (and, where applicable, Employee’s eligible
dependents) shall be eligible to participate in those various Company welfare
benefit plans, practices and policies in place during the Term, if any,
(including, without limitation, medical, prescription, dental, vision,
disability, employee life, accidental death and travel accident insurance plans
and programs, if any) to the extent and in accordance with the terms of those
plans.  In addition, Employee shall be eligible to participate, pursuant to
their terms, in any other benefit plans offered by the Company to
similarly-situated officers or other employees during the Term (excluding plans
applicable solely to certain officers of the Company in accordance with the
express terms of such plans), including, without limitation, the 401(k)
Retirement and Savings Plan and CDP/SERP Plan.  Collectively the plans and
arrangements described in this Section 6 and as they may be amended or modified
in accordance with their terms are hereinafter referred to as the “Benefits
Plans.”  Notwithstanding the above, Employee understands and acknowledges that
Employee is not eligible for benefits under the Dollar General Corporation
Severance Plan and that the only severance benefits Employee is entitled to are
set forth in this Agreement.     

7.

Termination for Cause.  This Agreement may be terminated at any time by either
party, with or without cause. If this Agreement is terminated by Company for
“Cause” (Termination for Cause) as that term is defined below, it will be
without any liability owing to Employee or Employee’s dependents and
beneficiaries under this Agreement, except for those benefits owed under any
other plan or agreement covering Employee which shall be governed by the terms
of such plan or agreement. Any one of the following conditions or Employee
conduct shall constitute “Cause”:




a.

Any act involving fraud or dishonesty;





3




--------------------------------------------------------------------------------

b.

Any material breach of any SEC or other law or regulation or any Company policy
governing  trading or dealing with stocks, securities, investments and the like
or with inappropriate disclosure or “tipping” relating to any stock, security or
investment;

c.

Other than as required by law, the carrying out of any activity or the making of
any public statement which prejudices or reduces the good name and standing of
Company or any of its affiliates or would bring any one of these into public
contempt or ridicule;

d.

Attendance at work in a state of intoxication or being found with any drug or
substance possession of which would amount to a criminal offense;

e.

Assault or other act of violence; or

f.

Conviction of or plea of guilty or nolo contendre to any felony whatsoever or
any misdemeanor that would preclude employment under the Company’s hiring
policy.

A termination for Cause shall be effective when the Company has given Employee
written notice of its intention to terminate for Cause, describing those acts or
omissions that are believed to constitute Cause, and has given Employee an
opportunity to respond.

8.

Termination upon Death.  Notwithstanding anything herein to the contrary, this
Agreement shall terminate immediately upon Employee’s death, and the Company
shall have no further liability to Employee or Employee’s dependents and
beneficiaries under this Agreement, except for those benefits owed under any
other plan or agreement covering Employee which shall be governed by the terms
of such plan or agreement.

9.

Disability.  If a Disability (as defined below) of Employee occurs during the
Term, unless otherwise prohibited by law, the Company may notify Employee of the
Company’s intention to terminate Employee’s employment.  In that event,
employment shall terminate effective on the termination date provided in such
notice of termination (the “Disability Effective Date”), and this Agreement
shall terminate without further liability to Employee, Employee’s dependents and
beneficiaries, except for those benefits owed under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement.  In this Agreement, “Disability” means:

a.

A long-term disability, as defined in the Company’s applicable long-term
disability plan as then in effect, if any; or





4




--------------------------------------------------------------------------------

b.

Employee’s inability to perform the duties under this Agreement in accordance
with the Company’s expectations because of a medically determinable physical or
mental impairment that (i) can reasonably be expected to result in death or (ii)
has lasted or can reasonably be expected to last longer than ninety (90)
consecutive days.  Under this provision 9(b), unless otherwise required by law,
the existence of a Disability shall be determined by the Company, only upon
receipt of a written medical opinion from a qualified physician selected by or
acceptable to the Company.  In this circumstance, to the extent permitted by
law, Employee shall, if reasonably requested by the Company, submit to a
physical examination by that qualified physician. Nothing in this subsection (b)
is intended to nor shall it be deemed to broaden or modify the definition of
“disability” in the Company’s long-term disability plan.  

10.

Employee’s Termination of Employment.

a.

Notwithstanding anything herein to the contrary, Employee may terminate
employment and this Agreement at any time, for no reason, with thirty (30) days
written notice to Company.  Upon such termination, Employee shall be entitled to
prorata Base Salary through the date of termination and such other vested
benefits under any other plan or agreement covering Employee which shall be
governed by the terms of such plan or agreement. Employee shall not be entitled
to those payments and benefits listed in Sections 11 or 12 below, unless
Employee terminates employment for Good Reason, as defined below.

b.

Good Reason shall mean any of the following actions taken by the Company:

(i)

A reduction by the Company in Employee’s Base Salary or target bonus level;

(ii)

The Company shall fail to continue in effect any significant Company-sponsored
compensation plan or benefit (without replacing it with a similar plan or with a
compensation equivalent), unless such action is in connection with
across-the-board plan changes or terminations similarly affecting at least
ninety-five percent (95%) of all executive employees of the Company;

(iii)

The Company’s principal executive offices shall be moved to a location outside
the middle-Tennessee area, or Employee is required to be based anywhere other
than the Company’s principal executive offices;





5




--------------------------------------------------------------------------------

(iv)

Without Employee’s written consent, the assignment to Employee by the Company of
duties inconsistent with, or the significant reduction of the title, powers and
functions associated with, Employee’s position, titles or offices as described
in Section 3 above, unless such action is the result of a restructuring or
realignment of duties and responsibilities by the Company, for business reasons,
that leaves Employee at the same compensation and officer level (i.e., Vice
President, Senior Vice President, or Executive Vice President, etc.) and with a
similar level of responsibility, or unless such action is the result of
Employee’s failure to meet pre-established and objective performance criteria;

(v)

Any material breach by the Company of this Agreement; or

(vi)

The failure of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

Good Reason shall not include Employee’s death, Disability or Termination for
Cause.  The Company shall have the opportunity to cure any claimed event of Good
Reason within thirty (30) days after receiving written notice from Employee
specifying the same.

11.

Termination without Cause or by Employee for Good Reason.

a.

The continuation of Base Salary and other payments and benefits described in
section 11(b) shall be triggered only upon one or more of the following
circumstances:

(i)

The Company terminates Employee (as it may do at any time) without Cause; it
being understood that termination by death or Disability does not constitute
termination without Cause;

(ii)

Employee terminates for Good Reason;

(iii)

The Company fails to offer to renew, extend or replace this Employment Agreement
before, at, or within sixty (60) days after, the end of its Term and Employee
resigns from employment with the Company within sixty (60) days after such
failure, unless such failure is accompanied by a mutually agreeable





6




--------------------------------------------------------------------------------

severance arrangement between the Company and Employee or is the result of
Employee’s voluntary retirement or termination from the Company.

b.

In the event of one of the triggers referenced in subsections 11(a)(i) through
(iii) above, then, upon the execution and effective date of the Release attached
hereto and made a part hereof and in lieu of and not in addition to the payments
referenced in Section 12 below, Employee shall be entitled to the following:
                                                                      

(i)

Continuation of Employee’s Base Salary as of the date immediately preceding the
termination for 24 months, payable in accordance with the Company’s normal
payroll cycle and procedures.

(ii)

Lump sum payment of two times Employee’s target incentive bonus then in effect;

(iii)

A lump sum payment in an amount equal to two times the annual contribution made
by the Company for Employee’s participation in the Company’s medical, dental and
vision benefits program.

(iv)

Outplacement services, provided by the Company, for one year or until other
employment is secured, whichever comes first.

Unless otherwise permitted by Section 409A of the Internal Revenue Code of 1986,
as amended (the “Internal Revenue Code”), with regard to any payment or benefit
under this Section 11 which is nonqualified deferred compensation covered by
Section 409A of the Internal Revenue Code, no such payment or benefit shall be
provided to Employee pursuant to this Section if the Release attached hereto is
not provided to the Company, without revocation thereof, no later than
forty-five (45) days after Employee’s termination date; and no payment or
benefit hereunder shall be provided to Employee prior to the Company’s receipt
of the Release and the expiration of the period of revocation provided in the
Release.

c.

In the event that there is a material breach by Employee of any continuing
obligations under this Agreement or the Release after termination of employment,
any unpaid amounts under this Section 11 shall be forfeited.  Any payments or
reimbursements under this Section 11 shall not be deemed the continuation of
Employee’s employment for any purpose.  Except as specifically enumerated in the
Release, the Company’s payment obligations under this Section 11 will not negate
or reduce (i) any amounts otherwise due but





7




--------------------------------------------------------------------------------

not yet paid to Employee by the Company, or (ii) any other amounts payable to
Employee outside this Agreement, or (iii) those benefits owed under any other
plan or agreement covering Employee which shall be governed by the terms of such
plan or agreement.  Subject to any applicable prohibition on acceleration of
payment under Section 409A of the Internal Revenue Code, the Company may, at any
time and in its sole discretion, make a lump-sum payment of all amounts, or all
remaining amounts, due to Employee under this Section 11.

12.

Effect of Change in Control.

a.

If within two (2) years following a Change in Control (as hereinafter defined),
the Company (or any successor to the Company) terminates Employee’s employment
without Cause or Employee terminates for Good Reason, then upon the execution
and the effectiveness of the Release attached hereto and made a part hereof, the
Company shall pay to Employee (in lieu of the payments referenced in Section 11
above and not in addition to):

(i)

A lump sum payment equal to two times Employee’s Base Salary in effect
immediately prior to the Change in Control plus two times the amount of
Employee’s target incentive bonus payment in effect immediately prior to the
Change in Control;

(ii)

A lump sum payment in an amount equal to two times the annual contribution made
by Company for Employee’s participation in the Company’s medical, dental and
vision benefits program;

(iii)

Outplacement services, provided by the Company, for one year or until other
employment is secured, whichever comes first; and

(iv)

If such Change in Control also constitutes a change in control under the Stock
Plan, Employee’s awards, if any, granted pursuant to that plan shall fully vest
and shall remain exercisable in accordance with the terms of that plan.

Unless otherwise permitted by Section 409A of the Internal Revenue Code for any
payment or benefit hereunder which is nonqualified deferred compensation covered
by Section 409A of the Internal Revenue Code, no such payment or benefit shall
be provided to Employee pursuant to this Section if the Release attached hereto
is not provided to the Company, without revocation thereof, no later than
forty-five (45) days after Employee’s termination





8




--------------------------------------------------------------------------------

date; and no payment or benefit hereunder shall be provided to Employee prior to
the Company’s receipt of the Release and the expiration of the period of
revocation therefore.

b.

Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined as provided below that any
payment or distribution by the Company to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 12(b)) (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code or any
interest or penalties are incurred by Employee with respect to such excise tax
(collectively referred to as the “Excise Tax”), then Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after Employee pays all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any Excise, income or
other tax (and any interest and penalties imposed with respect thereto),
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing, if the Net After-tax
Benefit to Employee resulting from receiving the Gross-Up Payment is less than
$25,000 greater than the Net After-tax Benefit to Employee resulting from having
the Payments reduced to the Reduced Amount, then no Gross-Up Payment shall be
made and the Payments shall be reduced to the Reduced Amount.  For purposes
hereof:

(v)

“Net After-tax Benefit” shall mean the Present Value of a Payment net of all
taxes (including any Excise Tax imposed on Employee) with respect thereto,
determined by applying the highest marginal rate(s) applicable to an individual
for Employee’s taxable year in which the Change in Control occurs.

(vi)

“Present Value” shall mean such value determined in accordance with Section
280G(d)(4) of the Internal Revenue Code.

(vii)

“Reduced Amount” shall be an amount expressed as a Present Value which maximizes
the aggregate Present Value of Payments without causing any Payment to be
subject to excise tax under Section 4999 of the Internal Revenue Code or the
deduction limitation of Section 280G of the Internal Revenue Code.

Unless Employee and the Company shall otherwise agree (provided such agreement
does not cause any payment or benefit hereunder which is nonqualified deferred
compensation





9




--------------------------------------------------------------------------------

covered by Section 409A of the Internal Revenue Code to be in non-compliance
with Section 409A of the Internal Revenue Code), in the event the Payments are
to be reduced, the Company shall reduce or eliminate the Payments to Employee by
first reducing or eliminating those payments or benefits which are not payable
in cash and then by reducing or eliminating cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time from the Change in Control Date.  Any reduction pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Employee’s rights and entitlements to any
benefits or compensation.

c.

All determinations required to be made under this Section 12, including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be used in arriving at such determination, shall be made
by the tax department of an independent public accounting firm (the “Accounting
Firm”) which shall be engaged by the Company prior to the time of the first
Payment to Employee.  The Accounting Firm selected shall not be serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control. The Accounting Firm shall prepare and provide detailed supporting
calculations both to the Company and Employee within fifteen (15) business days
of the later of (i) the Accounting Firm’s engagement to make the required
calculations or (ii) the date the Accounting Firm obtains all information needed
to make the required calculation.  Any determination by the Accounting Firm
shall be binding upon the Company and Employee.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

d.

Any Gross-Up Payment, as determined pursuant to this Section 12, shall be paid
by the Company to Employee within five (5) days of the receipt of the Accounting
Firm’s determination if the Payment is then required to satisfy an assessment or
other current demand for payment made of Employee by federal or state taxing
authorities.  Gross-Up Payments due at a later date shall be paid to Employee no
later than fourteen (14) days prior to the date that Employee’s federal or state
payment is due.  If required by law, the Company shall treat all or any portion
of the Gross-Up Payment as being subject to income tax withholding for federal
or state tax purposes.  Amounts determined by the Company to be subject to
federal or state tax withholding will not be paid directly to Employee but shall
be timely paid to the respective taxing authority.





10




--------------------------------------------------------------------------------

e.

As a result of the uncertainty in the application of Section 4999 of the
Internal Revenue Code at the time of the initial determination by the Accounting
Firm hereunder, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder.  In the event that Employee
hereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company (or any successor or assign)
to or for the benefit of Employee.  Conversely, if it is later determined that
the actual required Gross-Up Payment was less than the amount paid to Employee,
Employee shall refund the excess portion to the Company but only to the extent
that Employee has not yet paid the excess amount to the taxing authorities or is
able to obtain a refund from the respective taxing authorities of amounts
previously paid.  The Company may pursue at its own expense the refund on behalf
of Employee, and, if requested by the Company, Employee shall reasonably
cooperate in such refund effort.

f.

“Change in Control” shall mean the date as of which any of the following occurs:
 

(i)

Any person or entity, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Company or
a wholly-owned subsidiary or affiliate thereof that the Company controls or any
employee benefit plan or related trust of or sponsored by the Company or any of
its subsidiaries or affiliates, becomes the beneficial owner (“Beneficial
Owner”), within the meaning of Rule 13d-3 promulgated under the Exchange Act, of
the Company’s securities having 35% or more of the combined voting power of the
then outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or

(ii)

As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than 65% of the combined
voting power of the then outstanding securities of the Company or any successor
corporation or entity entitled to vote generally in the election of the
directors of the Company or such other corporation or entity after such
transaction is held in the aggregate by the





11




--------------------------------------------------------------------------------

holders of the Company’s securities entitled to vote generally in the election
of directors of the Company immediately prior to such transaction; or

(iii)

Individuals who at the Effective Date constitute the Board  cease for any reason
to constitute at least a majority thereof, unless the election, or the
nomination for election, by the Company’s shareholders of a director of the
Company subsequent to the Effective Date was approved by a vote of at 75% of the
directors of the Company then still in office who were directors of the Company
at the Effective Date (those who were members at the Effective Date and those so
elected together constituting  the “Incumbent Board”). Notwithstanding the
foregoing, no individual who shall become a member of the Board of Directors
subsequent to the Effective Date whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the regulations promulgated under the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, entity or group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act other than the
Board of Directors shall be deemed a member of the Incumbent Board.

(iv)

The following acquisitions of Voting Securities of the Company shall not
constitute a Change in Control:

(A)

any acquisition directly from the Company;

(B)

 any acquisition by Employee or a group within the meaning of Section 14(d) of
the Exchange Act that includes Employee

13.

Publicity; No Disparaging Statement.  Except as otherwise provided in Section 14
hereof, Employee and the Company covenant and agree that they shall not engage
in any communi­cations to persons outside the Company which shall disparage one
another or interfere with their existing or prospective business relationships.

14.

Confidentiality and Legal Process.  Employee agrees to keep the proprietary
terms, of this Agreement confidential and to refrain from disclosing any
information concerning this Agreement to any one other than Employee’s immediate
family and personal agents or advisors.  Notwithstanding the foregoing, nothing
in this Agreement is intended to prohibit Employee or the Company from
performing any duty or obligation that shall arise as a matter of law.
 Specifically,





12




--------------------------------------------------------------------------------

Employee and the Company shall continue to be under a duty to truthfully respond
to any legal and valid subpoena or other legal process.  This Agreement is not
intended in any way to proscribe Employee’s or the Company’s right and ability
to provide information to any federal, state or local agency in response or
adherence to the lawful exercise of such agency’s authority.

15.

Business Protection Provision Definitions.

a.

Preamble.  As a material inducement to the Company to enter into this Agreement,
and in recognition of the valuable experience, knowledge and proprietary
information Employee has gained or will gain while employed, Employee agrees to
abide by and adhere to the business protection provisions in Sections 15, 16,
17, 18 and 19 herein.

b.

Definitions.  For purposes of Sections 15, 16, 17, 18, 19 and 20 herein:

(i)

“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
Employee and (x) any person or Entity engaged wholly or in material part in the
business in which the Company is engaged (i.e., the deep discount consumable
basics retail business), including but not limited to such other similar
businesses as Wal-Mart, Target, K-Mart, Walgreen’s, Rite-Aid, CVS, Family Dollar
Stores, Fred’s, the 99 Cents Stores and Dollar Tree Stores, or (y) any person or
Entity then attempting or planning to enter the deep discount consumable basics
retail business, whereby Employee is required to perform services on behalf of
or for the benefit of such person or Entity which are substantially similar to
the services Employee provided or directed at any time while employed by the
Company or any of its affiliates.

(ii)

“Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the Company, other than “Trade Secrets”
(as defined below), which is of tangible or intangible value to the Company and
the details of which are not generally known to the competitors of the Company.
 Confidential Information shall also include any items marked “CONFIDENTIAL” or
some similar designation or which are otherwise identified as being
confidential.





13




--------------------------------------------------------------------------------

(iii)

“Entity” or “Entities” shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.

(iv)

“Restricted Period” shall mean two (2) years following Employee’s termination
date.

(v)

“Territory” shall include those states in which the Company maintains stores at
Employee’s termination date or those states in which the Company has specific
and demonstrable plans to open stores within six months of Employee’s
termination date.

(vi)

“Trade Secrets” shall mean information or data of or about the Company,
including, but not limited to, technical or non-technical data, formulas,
patterns, compilations, programs, devices, methods, techniques, drawings,
processes, financial data, financial plans, product plans or lists of actual or
potential customers or suppliers that:  (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) any other information
which is defined as a “trade secret” under applicable law.

(vii)

“Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the Company that were conceived,
discovered, created, written, revised or developed by Employee while employed by
the Company.

16.

Nondisclosure:  Ownership of Proprietary Property.

a.

In recognition of the Company’s need to protect its legitimate business
interests, Employee hereby covenants and agrees that, for the Term and
thereafter (as described below), Employee shall regard and treat Trade Secrets
and Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any Trade Secrets or Confidential Information to any person or
Entity for any purpose other than in accordance with Employee’s duties under
this





14




--------------------------------------------------------------------------------

Agreement or as required by applicable law. This provision shall apply to  each
item constituting a Trade Secret at all times it remains a “trade secret” under
applicable law and shall apply to any Confidential Information, during
employment and for the Restricted Period thereafter.

b.

Employee shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information and shall immediately notify the
Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Employee becomes aware.  Employee shall assist
the Company, to the extent reasonably requested, in the protection or
procurement of any intellectual property protection or other rights in any of
the Trade Secrets or Confidential Information.

c.

All Work Product shall be owned exclusively by the Company.  To the greatest
extent possible, any Work Product shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and
Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights.  Employee agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.

17.

Non-Interference with Employees.  Through employment and thereafter through the
Restricted Period, Employee will not, either directly or indirectly, alone or in
conjunction with any other person or Entity:  actively recruit, solicit, attempt
to solicit, induce or attempt to induce any person who is an exempt employee of
the Company or any of its subsidiaries or affiliates to leave or cease such
employment for any reason whatsoever;

18.

Non-Interference with Business Relationships.

a.

Employee acknowledges that, in the course of employment, Employee will learn
about Company’s business, services, materials, programs and products and the
manner in which they are developed, marketed, serviced and provided.  Employee
knows and





15




--------------------------------------------------------------------------------

acknowledges that the Company has invested considerable time and money in
developing its product sales and real estate development programs and
relationships, vendor and other service provider relationships and agreements,
store layouts and fixtures, and marketing techniques and that those things are
unique and original.  Employee further acknowledges that the Company has a
strong business reason to keep secret information relating to Company’s business
concepts, ideas, programs, plans and processes, so as not to aid Company’s
competitors.  Accordingly, Employee acknowledges and agrees that the protection
outlined in (b) below is necessary and reasonable.

b.

During the Restricted Period, Employee will not, on Employee’s own behalf or on
behalf of any other person or Entity, solicit, contact, call upon, or
communicate with any person or entity or any representative of any person or
entity who has a business relationship with Company and with whom Employee had
contact while employed, if such contact or communication would likely interfere
with Company’s business relationships or result in an unfair competitive
advantage over Company.

19.

Agreement Not to Work in Competitive Position.  Employee covenants and agrees
not to accept, obtain or work in a Competitive Position within the Territory for
the Restricted Period.

20.

Acknowledgements Regarding Sections 15 – 19.

a.

Employee and Company expressly covenant and agree that the scope, territorial,
time and other restrictions contained in Sections 15 through 19 of this
Agreement constitute the most reasonable and equitable restrictions possible to
protect the business interests of the Company given: (i) the business of the
Company; (ii) the competitive nature of the Company’s industry; and (iii) that
Employee’s skills are such that Employee could easily find alternative,
commensurate employment or consulting work in Employee’s field which would not
violate any of the provisions of this Agreement.

b.

Employee acknowledges that the compensation and benefits described in Sections
5, 11 and 12 are also in consideration of his/her covenants and agreements
contained in Sections 15 through 19 hereof.

c.

Employee acknowledges and agrees that a breach by Employee of the obligations
set forth in Sections 15 through 19 will likely cause Company irreparable injury
and that, in such event, the Company shall be entitled to injunctive relief in
addition to such other and further relief as may be proper.





16




--------------------------------------------------------------------------------

d.

The parties agree that if, at any time, a court of competent jurisdiction
determines that any of the provisions of Section 15 through 19 are unreasonable
under Tennessee law as to time or area or both, the Company shall be entitled to
enforce this Agreement for such period of time or within such area as may be
determined reasonable by such court.  

21.

Return of Materials.  Upon Employee’s termination, Employee shall return to the
Company all written, electronic, recorded or graphic materials of any kind
belonging or relating to the Company or its affiliates, including any originals,
copies and abstracts in Employee’s possession or control.

22.

General Provisions.

a.

Amendment.  This Agreement may be amended or modified only by a writing signed
by both of the parties hereto.

b.

Binding Agreement.  This Agreement shall inure to the benefit of and be binding
upon Employee, his/her heirs and personal representatives, and the Company and
its successors and assigns.

c.

Waiver Of Breach; Specific Performance.  The waiver of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach.  Each of the parties to this Agreement will be entitled to enforce this
Agreement, specifically, to recover damages by reason of any breach of this
Agreement, and to exercise all other rights existing in that party’s favor.  The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
apply to any court of law or equity of competent jurisdiction for specific
performance or injunctive relief to enforce or prevent any violations of the
provisions of this Agreement.

d.

Unsecured General Creditor.  The Company shall neither reserve nor speci­fically
set aside funds for the payment of its obligations under this Agreement, and
such obligations shall be paid solely from the general assets of the Company.

e.

No Effect On Other Arrangements.  It is expressly understood and agreed that the
payments made in accordance with this Agreement are in addition to any other
benefits or compensation to which Employee may be entitled or for which Employee
may be eligible.





17




--------------------------------------------------------------------------------

f.

Tax Withholding.  There shall be deducted from each payment under this Agreement
the amount of any tax required by any govern­mental authority to be withheld and
paid over by the Company to such governmental authority for the account of
Employee.

g.

Notices.

(i)

All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:

If to Company to:

Dollar General Corporation

Attn: General Counsel

100 Mission Ridge

Goodlettsville, TN  37072-2171

Facsimile: (615)855-5180

If to Employee to:

(Last address of Employee

known to Company unless

otherwise directed in writing by Employee)




(ii)

All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if by personal delivery.

(iii)

Either party hereto may change the address to which notice is to be sent
hereunder by written notice to the other party in accordance with the provisions
of this Section.

h.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee (without giving effect to conflict of
laws).

i.

Entire Agreement.  This Agreement contains the full and complete understanding
of the parties hereto with respect to the subject matter contained herein and,
unless specifically provided herein, this Agreement supersedes and replaces any
prior agreement, either oral or written, which Employee may have with Company
that relates generally to the same subject matter.    

j.

Assignment.  This Agreement may not be assigned by Employee, and any attempted
assignment shall be null and void and of no force or effect.





18




--------------------------------------------------------------------------------

k.

Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.

l.

Section Headings.  The Section headings set forth herein are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement whatsoever.

m.

Voluntary Agreement.  Employee and Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

n.

Nonqualified Deferred Compensation Omnibus Provision.  It is intended that any
payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be nonqualified deferred compensation subject
to Section 409A of the Internal Revenue Code shall be paid and provided in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Internal Revenue Code to avoid the
unfavorable tax consequences provided therein for non-compliance.  In connection
with effecting such compliance with Section 409A of the Internal Revenue Code,
the following shall apply:

(i)

Notwithstanding any other provision of this Agreement, the Company is authorized
to amend this Agreement, to void or amend any election made by Employee under
this Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Internal Revenue Code (including any transition or
grandfather rules thereunder).  

(ii)

Neither Employee nor the Company shall take any action to accelerate or delay
the payment of any monies and/or provision of any benefits in any





19




--------------------------------------------------------------------------------

manner which would not be in compliance with Section 409A of the Internal
Revenue Code (including any transition or grandfather rules thereunder).
 Notwithstanding the foregoing:

(A)

Payment may be delayed for a reasonable period in the event the payment is not
administratively practical due to events beyond the recipient’s control such as
where the recipient is not competent to receive the benefit payment, there is a
dispute as to amount due or the proper recipient of such benefit payment,
additional time is needed to calculate the amount payable, or the payment would
jeopardize the solvency of the Company.

(B)

Payments shall be delayed in the following circumstances:  (1) where the Company
reasonably anticipates that the payment will violate the terms of a loan
agreement to which the Company is a party and that the violation would cause
material harm to the Company; or (2) where the Company reasonably anticipates
that the payment will violate Federal securities laws or other applicable laws;
provided that any payment delayed by operation of this clause (B) will be made
at the earliest date at which the Company reasonably anticipates that the
payment will not be limited or cause the violations described.

(iii)

If Employee is a specified employee of a publicly traded corporation as required
by Section 409A(a)(2)(B)(i) of the Internal Revenue Code, any payment or
provision of benefits in connection with a separation from service payment event
(as determined for purposes of Section 409A of the Internal Revenue Code) shall
not be made until six months after Employee’s separation from service (the “409A
Deferral Period”).  In the event such payments are otherwise due to be made in
installments or periodically during the 409A Deferral Period, the payments which
would otherwise have been made in the 409A Deferral Period shall be accumulated
and paid in a lump sum as soon as the 409A Deferral Period ends, and the balance
of the payments shall be made as otherwise scheduled.  In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at Employee’s expense, with Employee having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.





20




--------------------------------------------------------------------------------

(iv)

If a Change in Control occurs but the Change in Control does not constitute a
change in ownership of the Company or in the ownership of a substantial portion
of the assets of the Company as provided in Section 409A(a)(2)(A)(v) of the
Internal Revenue Code, then payment of any amount or provision of any benefit
under this Agreement which is considered to be nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code shall be
deferred until another permissible payment event contained in Section 409A of
the Internal Revenue Code occurs (e.g., death, disability, separation from
service from the Company and its affiliated companies as defined for purposes of
Section 409A of the Internal Revenue Code), including any deferral of payment or
provision of benefits for the 409A Deferral Period as provided above .  

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute this Agreement to be effective as of the
Effective Date.




DOLLAR GENERAL CORPORATION

 

 

By:

/s/ Challis M. Lowe

 

 

Its:

EVP – Human Resources




Date:

3/30/06

 

“EMPLOYEE”

 

 

 

 

 

 

 

/s/ S. Lanigan

 

 

 

Susan Lanigan

 

 

 

 

 

 

 

 

Date:

3/30/06

 

Witnessed By:

/s/ Julie Filson

 

 

 

 








21




--------------------------------------------------------------------------------

Addendum to Employment
Agreement with ___________________







RELEASE AGREEMENT

THIS RELEASE (“Release”) is made and entered into by and between
_________________ (“Employee”) and DOLLAR GENERAL CORPORATION, and its successor
or assigns (“Company”).

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on ___________________;

WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, effective _____________________ (“Agreement”), in which
the form of this Release is incorporated by reference;

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service Employee has provided and/or will provide for the Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

1.

Claims Released Under This Agreement.

In exchange for receiving the benefits described in Section 11 or 12 of the
Agreement, Employee hereby voluntarily and irrevocably waives, releases,
dismisses with prejudice, and withdraws all claims, complaints, suits or demands
of any kind whatsoever (whether known or unknown) which Employee ever had, may
have, or now has against Company and other current or former subsidiaries or
affiliates of the Company and their past, present and future officers,
directors, employees, agents, insurers and attorneys (collectively, the
“Releasees”), arising from or relating to





22




--------------------------------------------------------------------------------

(directly or indirectly) Employee’s employment or the termination of employment
or other events that have occurred as of the date of execution of this
Agreement, including but not limited to:

a.

claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Family
and Medical Leave Act, 42 U.S.C. § 1981, the Sarbanes Oxley Act of 2002, the
National Labor Relations Act, the Labor Management Relations Act, Executive
Order 11246, Executive Order 11141, the Rehabilitation Act of 1973, or the
Employee Retirement Income Security Act;

b.

claims for violations of any other federal or state statute or regulation or
local ordinance;

c.

claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty;

d.

claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company (except for those benefits owed under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement); or

e.

any other claims under state law arising in tort or contract.

2.

Claims Not Released Under This Agreement.

In signing this Release, Employee is not releasing any claims that may arise
under the terms of this Release or which may arise out of events occurring after
the date Employee executes this Release.

Employee also is not releasing claims to benefits that Employee is already
entitled to receive under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement.  However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans.





23




--------------------------------------------------------------------------------

Nothing in this Release shall prohibit Employee from engaging in activities
required or protected under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of the law.

3.

No Assignment of Claim.  Employee represents that Employee has not assigned or
transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Release.

4.

Compensation.  In accordance with the Agreement, the Company agrees to pay
Employee or, if Employee becomes eligible for payments under Section 11 or 12
but dies before receipt thereof, Employee’s spouse or estate, as the case may
be, the amount provided in Section 11 or 12 of the Agreement.

5.

Publicity; No Disparaging Statement.  Except as otherwise provided in Section 14
of the Agreement, Section 2 of this Release, and as privileged by law, Employee
and the Company covenant and agree that they shall not engage in any
communi­cations with persons outside the Company which shall disparage one
another or interfere with their existing or prospective business relationships.

6.

No Admission Of Liability.  This Release shall not in any way be construed as an
admission by the Company or Employee of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person.

7.

Voluntary Execution.  Employee warrants, represents and agrees that Employee has
been encouraged in writing to seek advice regarding this Release from an
attorney and tax advisor prior to signing it; that this Release represents
written notice to do so; that Employee has been given the opportunity and
sufficient time to seek such advice; and that Employee fully understands the
meaning and contents of this Release. Employee further represents and warrants
that Employee was not coerced, threatened or otherwise forced to sign this
Release, and that Employee’s signature appearing hereinafter is voluntary and
genuine.  EMPLOYEE UNDERSTANDS THAT EMPLOYEE MAY TAKE UP TO TWENTY-ONE (21) DAYS
TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE.

8.

Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT  THIS RELEASE MAY BE
REVOKED BY EMPLOYEE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION
WITHIN SEVEN (7) DAYS OF EMPLOYEE’S





24




--------------------------------------------------------------------------------

EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE UNTIL THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  EMPLOYEE UNDERSTANDS THAT UPON THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE BINDING UPON
EMPLOYEE AND EMPLOYEE’S HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS,
SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.

Acknowledged and Agreed To:

“COMPANY”

 

 

DOLLAR GENERAL CORPORATION

 

 

By:

 

 

 

Its:

 




I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.




 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

WITNESSED BY:

 

 

 

 

 

 

 

 

Date

 

 

 











25


